United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-2510
                       ___________________________

                            United States of America

                      lllllllllllllllllllll Plaintiff - Appellee

                                         v.

                                  Tracy J. Yost

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                    Appeal from United States District Court
               for the Western District of Missouri - Kansas City
                                ____________

                        Submitted: November 15, 2017
                          Filed: November 30, 2017
                                [Unpublished]
                                ____________

Before WOLLMAN, BOWMAN, and LOKEN, Circuit Judges.
                       ____________

PER CURIAM.

     Tracy Yost appeals the district court’s1 order denying his 18 U.S.C.
§ 3582(c)(2) motion for a sentence modification based on Amendment 801 to the
Guidelines.

     1
      The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri.
       Having reviewed the record, we affirm on the basis of the district court’s
statement in footnote 4 of its order, which indicated that even if Amendment 801
were to be given retroactive effect, the court would decline to modify Yost’s
sentence, because--consistent with the court’s explanation at the time of Yost’s
sentencing--the court viewed the sentence as appropriate after considering the 18
U.S.C. § 3553(a) factors. See 18 U.S.C. § 3582(c)(2) (setting forth circumstances
under which court may reduce defendant’s prison term); see also Spirtas Co. v.
Nautilus Ins. Co., 715 F.3d 667, 670-71 (8th Cir. 2013) (this court may affirm on any
basis supported by record); cf. United States v. Hansen, 859 F.3d 576, 577-78 (8th
Cir. 2017) (on direct appeal, affirming sentence that was inconsistent with
Amendment 801; concluding that any error would have been harmless in light of
district court’s explanation of sentence imposed). We express no opinion as to the
other aspects of the district court’s order. The denial of relief is affirmed.
                        ______________________________




                                         -2-